Citation Nr: 0104490	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-45 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected bronchial asthma.

2.  Entitlement to an initialcompensable disability 
evaluation for service-connected residuals of status post 
median sternotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from September 1980 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  That rating 
decision granted service connection for bronchial asthma and 
assigned thereto an initial disability evaluation of 10 
percent, effective October 13, 1991.  It also granted service 
connection for residuals of status post median sternotomy and 
assigned thereto a noncompensable (0 percent) initial 
disability rating, effective October 13, 1991.  Thereafter, 
the appellant filed a timely notice of disagreement and 
substantive appeal addressing the initial disability 
evaluations assigned to both of these service-connected 
conditions.

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for service-connected bronchial 
asthma will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal of the 
initial disability rating assigned to his service-connected 
residuals of status post median sternotomy.

2.  The appellant's service-connected residuals of status 
post median sternotomy are currently manifested by a well-
healed scar, approximately 24 centimeters long and .5 
centimeters wide, from the proximal chest up to the xiphoid 
process and below, which is cosmetically disfiguring, 
moderately tender to palpation and results in no limitation 
of function. 




CONCLUSION OF LAW

The criteria for a 10 percent initial disability evaluation, 
and not in excess thereof, have been met for service-
connected residuals of status post median sternotomy. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. Part 4 including §§ 4.7, 4.10, 4.40, 4.45, 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Initial Disability Evaluations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issues on appeal as the evaluations for 
service-connected bronchial asthma and residuals of status 
post median sternotomy, rather than as a disagreement with 
the original rating award for these conditions.  Nonetheless, 
the Board concludes that the RO's statement of the case 
(SOC), dated in July 1996, and supplemental SOC, dated in 
September 2000, provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of initial disability 
evaluations herein.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issues on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluations herein and rendering a 
decision regarding the same.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the veteran's claim in this case 
was pending on appeal at the Board, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran is 
entitled to have his claim adjudicated in accordance with 
this legislation.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the veteran's claims file, the Board 
concludes that the RO has complied with the notice and duty 
to assist provisions contained in the new law as it applies 
to his claim for an increased (compensable) disability 
evaluation for service-connected residuals of status post 
median sternotomy. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The RO has obtained all relevant medical 
evidence identified by the veteran and has scheduled him for 
multiple medical examinations to determine the severity of 
this condition.  The Board concludes, therefore, that no 
prejudice to the veteran will occur by the Board's 
consideration of this issue at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the newly modified duty to assist outlined in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098 (2000) (to be codified at 38 U.S.C. § 5107).

B.  Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2000).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (2000).

The veteran's service-connected residuals of status post 
median sternotomy are evaluated currently as noncompensable 
(0 percent) under Diagnostic Code 7805.  Diagnostic Code 7805 
provides for the rating of scars based on limitation of 
function of the body part affected by the scar.  In every 
instance where the schedule does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2000).

In reaching a decision herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the appellant raised them.  
Schafrath, 1 Vet. App. 589.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7803, a 10 percent rating is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
while under Diagnostic Code 7804 a 10 percent rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected residuals of 
status post median sternotomy are most appropriately rated as 
10 percent disabling pursuant to Diagnostic Code 7804.  The 
report of the veteran's most recent VA examination for skin, 
performed in June 1999, noted that the veteran's surgical 
scar from his sternotomy was well-healed, approximately 24 
centimeters long and .5 centimeters wide, running from the 
proximal chest up to the xiphoid process and below.  The scar 
was noted to be cosmetically disfiguring and moderately 
tender to palpation.  The report also noted that the 
veteran's scar resulted in no limitation of function.  
Similar findings were noted on the veteran's VA examination 
for scars, performed in February 1997.  Physical examination 
of the scar at that time revealed no inflammation, no 
swelling, no depression, good vascular supply, no ulceration, 
no adherence and no herniation.  The report also noted that 
the scar was mildly cosmetically disfiguring and tender to 
palpation.  It concluded with a diagnosis of residual scar, 
status post-medial sternotomy, healed.  

Having so determined, it is now incumbent upon the Board to 
ascertain whether a rating greater than 10 percent can be 
granted.  In doing so, the Board has considered potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence 
of record does not show any functional limitations as a 
result of his service-connected residuals of status post 
median sternotomy.  Accordingly, a higher rating is not 
warranted through the application of Diagnostic Code 7805.  
The Board also notes that the veteran's scar is not entitled 
to a higher disability rating under Diagnostic Code 7800, 
relating to disfiguring scars on the head face or neck.

Based upon the facts and circumstances noted above, the Board 
concludes that the veteran's service-connected residuals of 
status post median sternotomy is most appropriately rated as 
10 percent disabling.  


ORDER

An initial disability rating of 10 percent, and not in excess 
thereof, is granted for the veteran's service-connected 
residuals of status post median sternotomy, subject to the 
law and regulations governing the payment of monetary awards.


REMAND

A.  Veterans Claims Assistance Act of 2000

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 114 Stat. 
2096-97 (2000) (to be codified as 5103(A)).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, and the reasons indicated below, a 
remand is required regarding the issue of an increased 
initial disability evaluation in excess of 10 percent for 
service-connected bronchial asthma.

B.  Need to Seek Additional Medical Evidence

In reviewing the veteran's claims file, the Board notes that 
there are essentially no treatment records from which to 
evaluate the veteran's service-connected bronchial asthma.  
The veteran has, however, identified some treatment for this 
condition.  On his most recent VA respiratory examination, 
performed in June 1999, the veteran indicated that he had 
recently visited the Arecibo Clinic's emergency room for 
treatment of this condition.

A Note to the previous version of Diagnostic Code 6602, 
effective prior to October 7, 1996, states "In absence of 
clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record."  
In the judgment of the Board, an effort should be made to 
obtain all post service treatment records relating to this 
condition from the veteran's private physicians and the VA. 
Ferraro v. Derwinski, 1 Vet. App. 326, 334 (1991).  
Accordingly, the RO should contact the appellant requesting 
information regarding all medical treatment he has received 
for his service-connected bronchial asthma since his 
discharge from the service.  See 38 U.S.C.A. § 5103A(c) 
(2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
veteran, the names and addresses of all 
medical care providers who have treated 
him for his service-connected bronchial 
asthma since his discharge from the 
service.  After securing the necessary 
release(s), the RO should attempt to 
obtain these records.  In this regard, 
the veteran has previously alleged 
receiving treatment at the Arecibo Clinic 
emergency room.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  The RO should then readjudicate the 
appellant's claim on appeal, with 
consideration given to all applicable 
rating codes and criteria, including 
consideration of Diagnostic Code 6602 as 
it existed both before and after October 
7, 1996.

If the benefit sought on appeal remains 
denied the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to any 
remaining issue then on appeal.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


